NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 10 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VALEX VALENTIN; TWESSIE                         No.    20-70986
VALENTIN,
                                                Agency Nos.       A209-875-928
                Petitioners,                                      A209-875-929

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 13, 2021
                              Pasadena, California

Before: GOULD and BYBEE, Circuit Judges, and CARDONE,** District Judge.

      Valex Valentin (“Petitioner”) and his minor daughter Twessie Valentin, both

natives and citizens of Haiti, petition for review of an order entered by the Board

of Immigration Appeals (“BIA”) affirming an immigration judge’s (“IJ”) denial of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
their applications for asylum and withholding of removal under the Immigration

and Nationality Act and for protection under the Convention Against Torture

(“CAT”).1 We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      1.     Substantial evidence supports the agency’s adverse credibility

determination. See Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th Cir. 2010).

Petitioner’s testimony about the events underlying his claimed fear of persecution

conflicted with his supporting documentation. See Manes v. Sessions, 875 F.3d

1261, 1264–65 (9th Cir. 2017). Petitioner testified, for example, that he was in a

state of shock and diminished consciousness following the attack, but a purported

witness interview from that night suggests a highly aware and articulate

interviewee. Given his testimony, the agency reasonably concluded that Petitioner

could not have had the wherewithal required to make the statements attributed to

him in the Magistrate’s report. See Garcia v. Holder, 749 F.3d 785, 789 (9th Cir.

2014). That inconsistency was not trivial, but rather went to the heart of his claim.

See Shrestha, 590 F.3d at 1046–47. Petitioner asserts that he was not fully

unconscious, but that does not undermine the agency’s conclusion that his “altered

state” rendered him insufficiently conscious to make the statements contained in

the “verbatim transcript.” The record does not compel a contrary conclusion. See


1
 Below, Twessie Valentin relied on her father’s testimony and supporting
documentation as support for her own asylum application. We therefore focus our
analysis on that evidence, but our disposition applies equally to both petitioners.

                                          2
Garcia, 749 F.3d at 789.

      The agency identified additional inconsistencies between Petitioner’s

testimony and supporting documentation, including conflicts as to when the attack

occurred. Petitioner suggests that any inconsistencies were trivial. See Ren v.

Holder, 648 F.3d 1079, 1085–86 (9th Cir. 2011). But “even minor inconsistencies

going to the heart of a petitioner’s claim may, when considered collectively,

deprive the claim of the requisite ring of truth.” Rizk v. Holder, 629 F.3d 1083,

1088 (9th Cir. 2011) (internal quotation marks and citation omitted); see Manes,

875 F.3d at 1265 (“Given the relevance of these documents to [the petitioner’s]

claim, even minor issues with the documents may be given substantial weight by

the Board.” (citing Shrestha, 590 F.3d at 1046–47)). That is precisely what

happened here: taken together, the inconsistencies concerning Petitioner’s mental

state and timeline amounted to an “inability to consistently describe the underlying

events that gave rise to his fear,” and could therefore “be relied upon by the IJ in

making an adverse credibility determination.” See Shrestha, 590 F.3d at 1047.

Those inconsistencies undermined not just Petitioner’s testimony, but also his

supporting documentation. See Manes, 875 F.3d at 1264–65. And without that

evidence, Petitioner failed to establish his eligibility for asylum or withholding of

removal. See id.

      2.     Substantial evidence also supports the agency’s denial of CAT


                                          3
protection. Petitioner’s claim was “based on the same statements that the BIA

determined to be not credible in the asylum context.” See Wang v. Sessions, 861

F.3d 1003, 1009 (9th Cir. 2017) (internal quotation marks and citations omitted).

Absent Petitioner’s testimony and supporting documentation, the background

evidence did not establish that he “personally will face torture.” See Mukulumbutu

v. Barr, 977 F.3d 924, 928 (9th Cir. 2020). And the record belies Petitioner’s

assertion that the IJ did not consider the country conditions reports, an argument

Petitioner failed to raise before the BIA, at any rate. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004). The agency thus properly rejected Petitioner’s

claim for CAT relief, as well.

      The petition for review is DENIED.




                                          4